DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
In the response to restriction requirement filed on 11/11/2022, Applicants elect Group I, Claims 1-8, 13 and 21 without traverse.
Therefore, claims 1-13 and 16-21 are currently pending for examination. Of the claims above, Claims 9-12 and 16-20 are withdrawn from consideration.

Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 depends from the canceled claim 15. For the purpose of examination, Examiner will interpret claim 21 depend from claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the operating event” in line 12 without proper antecedent basis in the claims.
Claim 1  recites “an electronic control unit configured to, responsive to receiving a first sensor signal, based on the operating event, from the sensor device and determining whether the first sensor signal is based the person's body part being disposed within either the first sensor area or the second sensor area, trigger a first vehicle function” which does not make sense. 
It is unclear which operating event is being referred. The term “configured to” is supposed to be follow by a function. Examiner will interpret as “configured to …. determine whether …”.
Claims 2-8 and 13 are also rejected since they depend from the rejected claim 1.
Claim 21 recites “the method” without proper antecedent basis in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park (Park ‘088: US 2016/0098088) in view of Monig et al. (Monig: US 2017/0182975).
 Regarding claim 1, Park ‘088 teaches an adjustment device for power-operated adjustment of an adjustment part of a vehicle, the adjustment device comprising: 
a sensor device configured to monitor a first sensor area and a second sensor area, spaced apart from one another, for contactless detection of an operating event triggered by a person's body part disposed within either the first sensor area or the second sensor area (Fig. 6-14, para 153, a plurality of detection units 300a, 300b, 300c for detecting a gesture according to each region A-C, respectively); and 
an electronic control unit configured to, responsive to receiving a first sensor signal, based on the operating event, from the sensor device and determining whether the first sensor signal is based the person's body part being disposed within either the first sensor area or the second sensor area, trigger a first vehicle function (para 115, the HMI apparatus 200 determines whether an object is detected based on a detection signal transmitted by the detection unit 300. And para 118, If the number of recognized detection regions is one, the method proceeds to step (504) where the HMI apparatus 200 identifies an operation command of an electronic device corresponding to the recognized gesture. Then, at step (505) the HMI apparatus 200 outputs the identified operation command to the identified electronic device. And para 119, in FIG. 6, in the HMI apparatus 200, an operation command of an electronic device 401-409 may be set according to each region A-C and a gesture may be set according to each operation command  and para 83), 
wherein the first vehicle function includes commanding the adjustment of the adjustment part (para 67, a door opening/closing device for automatically opening/closing front, rear, left, and right doors, and para 123, a third gesture g3 corresponding to an operation command for controlling the door opening/closing device 409 matching with the third region C to open and close the door is set ), or trigger a second vehicle function.
Park '088 does not explicitly disclose a motor drive;  or commanding the motor drive to provide the power-operated adjustment.
However, the preceding limitation is known in the art of controlling the vehicular doors. Monig teaches determining whether the user (10) is located within the activation region (160), and c) in the event of a detection of the user (10) in the activation region (160), triggering a signal for the execution of an action at the motor vehicle (1) (abstract) and further teaches a motor drive;  or commanding the motor drive to provide the power-operated adjustment of the door of a vehicle (para 62, the respective object, i.e., the tailgate, sliding door, side door, window, hood or corresponding sunroof, can preferably be opened and/or closed automatically. For example, the user of the vehicle can now actively open or close the tailgate with a corresponding gesture. The assembly module equipped in this way can also be used according to the invention for the automatic, and hence motor-driven, opening and closing of a sliding door or side door of the vehicle. The same holds true for a motorized movement of the window, sunroof, hood or gas cap. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Monig as a known mechanism in the base device of a vehicle door with the predictable result of achieving the desired open or close state.

Regarding claim 3, the combination of Park '088 and Monig teaches the adjustment device of claim 1, wherein the second vehicle function is adjusting another adjustable adjustment part of the vehicle (Park ‘088: Fig. 6 and para 98-99, the plurality of electronic devices include at least two devices of an air conditioning device 401 for adjusting an internal temperature of the vehicle 1, an audio device 402 for reproducing a radio sound or a music file, a navigation device 403 for guiding the driver to a destination, a lighting device 404 for adjusting indoor brightness, a Bluetooth device 405 for communicating with an external terminal device, a heater 406 for providing heat to a seat, a window glass opening/closing device 407 for automatically opening/closing window glasses, a sunroof opening/closing device 408 for automatically opening/closing a sunroof, a door opening/closing device 409 for automatically opening/closing front, rear, left, and right doors, and a door lock device (not illustrated) for locking or unlocking the front, rear, left, and right door).

Regarding claim 4, the combination of Park '088 and Monig teaches the adjustment device of claim 1, wherein the second vehicle function is actuating an electronic component of the vehicle (Park ‘088: Fig. 6 and para 98-99, the plurality of electronic devices include at least two devices of an air conditioning device 401 for adjusting an internal temperature of the vehicle 1, an audio device 402 for reproducing a radio sound or a music file, a navigation device 403 for guiding the driver to a destination, a lighting device 404 for adjusting indoor brightness, a Bluetooth device 405 for communicating with an external terminal device, a heater 406 for providing heat to a seat, a window glass opening/closing device 407 for automatically opening/closing window glasses, a sunroof opening/closing device 408 for automatically opening/closing a sunroof, a door opening/closing device 409 for automatically opening/closing front, rear, left, and right doors, and a door lock device (not illustrated) for locking or unlocking the front, rear, left, and right door).

Regarding claim 5, the combination of Park '088 and Monig teaches the adjustment device of claim 4, wherein the electronic control unit is further configured to, responsive to actuation of the electronic component, switch from a first operating mode to a second operating mode (Park ‘088: Fig. 6 and para 98-99, the plurality of electronic devices include at least two devices of an air conditioning device 401 for adjusting an internal temperature of the vehicle 1, … a window glass opening/closing device 407 for automatically opening/closing window glasses, a sunroof opening/closing device 408 for automatically opening/closing a sunroof, a door opening/closing device 409 for automatically opening/closing front, rear, left, and right doors, and a door lock device (not illustrated) for locking or unlocking the front, rear, left, and right door).

Regarding claim 6, the combination of Park '088 and Monig teaches the adjustment device of claim 1, wherein the first sensor area is disposed in an interior space of the vehicle (Park ‘088: Fig. 4, sensor regions are inside the vehicle).

Regarding claim 7, the combination of Park '088 and Monig teaches the adjustment device of claim 1, wherein the adjustment part is a lateral vehicle door or a rear-side vehicle door (Park ‘088: para 98, a door opening/closing device 409 for automatically opening/closing front, rear, left, and right doors,).

Regarding claim 8, the combination of Park '088 and Monig teaches the adjustment device of claim 1, wherein the adjustment part is disposed within an interior space of the vehicle (Park ‘088: para 98, plurality of electronic devices include at least two devices of an air conditioning device 401 for adjusting an internal temperature of the vehicle 1, an audio device 402 for reproducing a radio sound or a music file, a navigation device 403 for guiding the driver to a destination, a lighting device 404 for adjusting indoor brightness, a Bluetooth device 405 for communicating with an external terminal device, a heater 406 for providing heat to a seat, … and a door lock device (not illustrated) for locking or unlocking the front, rear, left, and right doors ).

Regarding claim 21, the combination of Park '088 and Monig teaches the method of claim 15, further comprising: detecting a gesture of a second person disposed in a second sensor area, different than the first sensor area and indicative of a second operating event, wherein the second operating event is different than the first operating event (Park ‘088: 147, HMI apparatus 200 will preferably determine whether there is an electronic device having the third gesture g3 in the second region B adjacent to the first region A and output guide information for asking the user for a gesture in the second region B to the user when it is determined that the electronic device having the third gesture g3 is present in the second region B. That is, the HMI apparatus 200 may output the guide information for asking for the gesture for controlling the lighting device 404 of the second region B); and providing an error message to the second person (Park ‘088: para 147, he HMI apparatus 200 determines whether there is an electronic device having the third gesture g3 among electronic devices installed in the first region A when the third gesture g3 is recognized in the first region A, and provides a guide of a gesture recognition error to the user when it is determined that there is no electronic device having the third gesture g3 among the electronic devices installed in the first region A.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘088 in view of Monig further in view of Park et al. (Park ‘487: US 20140085487 A1).
Regarding claim 2, the combination of Park '088 and Monig teaches the adjustment device of claim 1, wherein the sensor device is configured to detect a gesture carried out by a hand or a foot and/or detect presence of the body part in at least one of the first and second sensor areas (Park ‘088: Fig. 6 and para 117, The HMI apparatus 200 also identifies a position of the object within the image, and recognizes a region corresponding to the identified position. ).
Park '088 or Monig does not explicitly disclose detecting a gesture for a defined period.
However, the preceding limitation is known in the art of gesture controlled electronic devices. Park ‘487 teaches a device including a means for detecting the gesture and such detecting gesture for a defined period (para 61 and para 98, if a gesture for a captured image is detected, transmitting the captured image to at least one other electronic device. At this time, the gesture includes at least one of a double tap, a drag, and a tap of a predetermined period of time. The electronic device 100 includes a means for detecting the gesture. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park ‘487 as a known implementation in the base process of inputting a gesture with the predictable result of preventing inadvertently inputting the gesture.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘088 in view of Monig further in view of Serban et al. (Serban: US 20180321758 A1).
Regarding claim 13, the combination of Park '088 and Monig teaches the adjustment device of claim 8, but does not explicitly disclose wherein the sensor device includes at least one radar sensor.
However, the preceding limitation is known in the art of gesture control devices.
Serban teaches a closure assembly movably mounted to the vehicle body to selectively transition between closed and open positions and an automated driving mechanism is operable to automatically move the closure assembly from the closed to the open position, and back, in response to one or more electronic command signals by one or more gesture-sensitive sensors (para 7) and further teaches wherein the sensor device includes at least one radar sensor (para 20, Each non-contact gesture-sensitive sensor 34, while described herein as an infrared-enabled device, may be any appropriate sensing device, such as ultrasonic sonar, radar, laser, etc. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Serban as a known type of sensor in the base device of gesture sensors with the predictable result of controlling opening/closing of the door/window.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687